                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA


                                   CIVIL MINUTES - GENERAL
 Case No.       2:17-cv-07292-PSG (SK)                                Date      October 11, 2018
 Title          Jose Pelayo, et al. v. City of Pomona, et al.


 Present: The Honorable        Steve Kim, U.S. Magistrate Judge
                  Connie Chung                                               n/a
                   Deputy Clerk                                     Court Smart / Recorder

           Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                    None present                                         None present
 Proceedings:             (IN CHAMBERS) ORDER SETTING CONTEMPT HEARING

        On September 19, 2018, the Court issued an OSC requiring non-party Countrywide
Payroll & HR Solutions (”Countrywide”) to produce documents responsive to Plaintiffs’
subpoena or file a limited appearance to explain why it should not be held in contempt for
failure to comply with the subpoena. (ECF 92). Plaintiffs served that OSC on September 21,
2018, giving Countrywide until October 6, 2018 to respond. While Countrywide and Plaintiffs
have communicated, as of the date of this Order, Countrywide neither produced documents
nor filed an appearance to explain why it could not.

       It is hereby ordered that Plaintiffs and Countrywide appear in courtroom 540 at 255
East Temple Street, Los Angeles CA 90042 on October 17, 2018 at 10:00 a.m. Countrywide
must be prepared to explain why it should not be held in contempt of court, pursuant to
Federal Rule of Civil Procedure 45(g). Plaintiffs’ counsel is ordered to serve, by hand delivery
or other independently-verifiable means of delivery, a copy of this Order on an agent
authorized to accept service on Countrywide’s behalf and then file a copy of the proof of
service, including tracking information showing receipt by the Countrywide agent, with the
Court. Plaintiffs’ counsel must also email a copy of this Order to the Countrywide
representatives with whom she has been in contact.




CV-90 (10/08)                             CIVIL MINUTES - GENERAL                              Page 1 of 1
